      Case 2:19-cr-00003-JAM Document 104 Filed 12/14/20 Page 1 of 1


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    JEROME PRICE, #282400
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
5    Attorneys for Defendant
     LUIS VALERIO MARTINEZ
6
7
                                  UNITED STATES DISTRICT COURT
8
                                  EASTERN DISTRICT OF CALIFORNIA
9
      UNITED STATES OF AMERICA,              )   No. 2:19-cr-00003-JAM
10                                           )
                     Plaintiff,              )   ORDER TO EXTEND SELF-SURRENDER
11                                           )   DATE TO MAY 17, 2021
             v.                              )
12                                           )
      LUIS VALERIO MARTINEZ,                 )   JUDGE: Hon. John A. Mendez
13                                           )
                    Defendants.              )
14                                           )
                                             )
15
16          IT IS HEREBY ORDERED that the Motion to Extend Self-Surrender Date as to Luis
17   Valerio Martinez is GRANTED. Mr. Valerio Martinez shall surrender to the institution
18   designated by the Bureau of Prisons, or if no such institution has been designated, to the United
19   States Marshal in Sacramento, CA before 2:00 p.m. on May 17, 2021.
20
21   DATED: December 11, 2020                      /s/ John A. Mendez
22                                                 THE HONORABLE JOHN A. MENDEZ
                                                   UNITED STATES DISTRICT COURT JUDGE
23
24
25
26
27
28

                                                     -1-
